ORDER
The defendant-appellant in the above-referenced was represented by a court-appointed attorney who filed a Motion to Withdraw on November 24, 2008, pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967) and United States v. Edwards, 111 F.2d 364 (7th Cir.1985).
Upon notification, the defendant-appellant, Darren Steel, filed an Objection to the Motion to Withdraw on December 22, 2008.
In the underlying case, Steel was charged with conspiracy to possess with intent to distribute controlled substances, possession with intent to distribute cocaine base, and use of a telephone in a drug conspiracy in Case No. 99 CR 397. Steel pleaded guilty to the charges and was sentenced in 2003 to a Guidelines sentence of 324 months. Steel appealed his sentence and his original court-appointed counsel filed an Anders brief. While the appeal was still pending, the Supreme Court handed down its decision in United States v. Booker, 543 U.S. 220, 125 S.Ct. *456738, 160 L.Ed.2d 621 (2005). The Seventh Circuit ordered a limited Paladino remand to the district court. The district court judge informed the Seventh Circuit that he would likely sentence Steel differently if asked to do so. The Seventh Circuit remanded the case for resentencing. Steel’s offense level was adjusted from 38 to 36 and the district court resentenced Steel to 228 months. The advisory Guidelines Range based on an offense level of 36 would have been 262-327 months. Any issue raised by Steel was waived on the trial level. The sentence imposed is reasonable and below the Sentencing Guidelines.
Accordingly, IT IS ORDERED that the Motion to Withdraw is GRANTED and the appeal is DISMISSED.